ICJ_078_MaritimeDelimitation-GreenlandJanMayen_DNK_NOR_1993-06-14_JUD_01_ME_01_FR.txt. 83

DÉCLARATION DE M. ODA, VICE-PRÉSIDENT
[Traduction]

Mon avis, tel que je l'ai exprimé dans mon opinion individuelle, est que
la requête du Danemark était mal conçue et aurait dû être rejetée. Comme
cet avis n’a pas prévalu, la Cour a rendu une décision sur le fond de
l'affaire, en traçant une ligne particulière de délimitation dont le choix ne
me semble pas être fondé sur une motivation justifiable. Considérant
toutefois que la ligne en question s’incrit dans la gamme infinie des possi-
bilités qui auraient pi être choisies par les Parties si elles étaient parve-
nues à un accord, j'ai décidé qu'il serait sage pour moi de voter avec la
majorité en dépit de mes divergences d'opinion sur plusieurs points.

{Signé} Shigeru Oba.

49
